DETAILED ACTION

Response to Amendment
Claims 1, 11, 14, 15, 17, and 19-23 are current pending.  Claims 2-10, 12, 13, 16, and 18 are cancelled.  New claims 19-23 have been added.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 11, 14, 15, 17, and 19-23 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemaru (JP 2007-123192 A) in view of Yoshida (JP 2008-282797 A), Tanaka et al (US 2012/0058375), Lee et al (US 2004/0081889), and Hosoe et al (US 2012/0315540).
 	Regarding claims 1, 14, 15, and 19-23, Yonemaru discloses a solid electrolyte secondary battery (all-solid-state battery) comprising: a cathode current collector, a cathode active material layer, a solid electrolyte layer, an anode active material layer, and an anode current collector in this order; wherein at least one of the cathode current collector and the anode current collector is the electrode current collector; wherein the electrode current collector comprises a substrate (current collecting layer) such as aluminum element, an aluminum oxide film (resistive layer), and a carbon layer (coating layer) in this order; wherein an electron conductivity of the carbon layer is inherently 2 x 10-2 S/cm or more; wherein a thickness of the carbon layer (coating layer) is 5 nm to 1,000 nm and a thickness of the aluminum oxide film (resistive layer) is 2 angstrom (0.2 nm) to about 1 µm (1000 nm) ([0021]-[0024],[0047],[0048]).  
	However, Yonemaru does not expressly teach a resistive layer that includes an opening (claim 1).  Yoshida discloses an aluminum foil (current collecting layer) having an oxide film (resistive layer) that is pressed and partially broken, thereby resulting in missing oxide film or microdefects (openings) ([0015]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru electrode current collector to include a resistive layer that includes an opening in order to reduce the resistance of the electrode plate ([0015]). 
	However, Yonemaru as modified by Yoshida does not expressly teach a coating layer that contains a resin and an inorganic filler, the organic filler containing metal oxides or metal nitrides; wherein a proportion of the conductive material in the coating44170257US layer is 30 volume% or less (claim 1); wherein the inorganic filler contains alumina, zirconia, silica, or silicon nitride (claim 19); wherein the inorganic filler contains alumina (claim 20); wherein the inorganic filler has an average particle size of 50 nm to 5 µm (claim 21); wherein a content of the inorganic filler in the coating layer is 50 volume% or more and 85 volume% or less (claim 22); wherein the coating layer has PTC properties (claim 23).  
Tanaka et al discloses an alumina-containing layer “40” (coating layer) that is formed between a positive electrode current collector foil “11” (current collecting layer) and positive electrode active material layer “12”; wherein the alumina containing layer contains alumina particles, a binder such as PVDF (resin) in an amount such as 35 wt%, and a suitable amount of electroconductor material (carbon material / conductive material); wherein an example of the alumina particles has a particle size of 100 nm; wherein the alumina-containing layer is capable of functioning as a short-circuit prevention layer (PTC layer) ([0036],[0037],[0079],[0090],[0102],[0107]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida carbon layer to include alumina having an average particle size of 100 nm and PVDF in order to improve the adhesion and bond strength between the coating layer and the current collector and adjacent active material layer ([0032]) and to provide a short circuit prevention layer ([0079]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Tanaka electrode current collector to include a proportion of the conductive material in the coating layer that is 30 volume% or less and a content of the inorganic filler in the coating layer that is 50 volume% or more and 85 volume% or less because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.  In re Boesch, 205 USPQ 215 (CCPA 1980).  The content of the conductive material and inorganic filler in the coating layer is a result effective variable of optimizing the conductivity of the coating layer while preventing abnormal generation of heat due to short circuit between the negative electrode and the current collector foil of the positive electrode ([0037]).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). 
	However, Yonemaru as modified by Yoshida and Tanaka does not expressly teach a solid electrolyte layer that contains an inorganic solid electrolyte material (claim 1); wherein the inorganic solid electrolyte material is a sulfide solid electrolyte material (claim 15).
	Lee et al discloses a lithium secondary battery comprising a solid electrolyte including a polymer electrolyte or a sulfide inorganic solid electrolyte ([0040]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Tanaka battery to include sulfide solid electrolyte material because the substitution of one known type of solid electrolyte for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  Examiner’s note:  the Office takes the position that a polymer electrolyte and a sulfide inorganic solid electrolyte are functional equivalents in terms of its suitability for use in a lithium secondary battery.    
However, Yonemaru as modified by Yoshida, Tanaka et al, and Lee et al does not expressly teach a resistive layer that has a thickness of 70 nm or more and 200 nm or less (claim 1).  
Hosoe et al discloses an aluminum current collector that has an aluminum oxide film on the surface thereof, wherein the thickness of the aluminum oxide is 200 nm ([0045],[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Tanaka/Lee current collector to include a resistive layer that has a thickness of 200 nm in order to provide an aluminum oxide film that optimizes the contact resistance between the aluminum substrate and the active material while improving current collecting performance ([0047]).  Examiner’s note: although the specification of the present application shows data for 70 nm and 200 nm in Table 1, there is no data for outside this range.  Therefore, there is insufficient data to show criticality of the claimed range of 70 nm to 200 nm.  In addition, Tanaka et al also discloses an alumina-containing layer (coating layer) that has a thickness of 10 µm ([0098]).  Therefore, Yonemaru et al as modified by Yoshida, Tanaka et al, Lee et al, and Hosoe et al necessarily results in a coating layer that has a thickness that is larger than the thickness of the resistive layer.
Regarding claim 14, it is noted that the instant claim is being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  In that, it is further noted that the product in the instant claim is the same as or obvious over the product of the prior art.  However, if the claim is not anticipated, the claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).  The Office takes the position that aluminum oxide film taught by Yonemaru is the same as a resistive layer formed by conducting a boehmite treatment to a surface of an aluminum current collecting layer.  
Regarding claim 17, Yonemaru as modified by Yoshida, Tanaka et al, Lee et al, and Hosoe et al does not expressly teach a contact resistance of the cathode current collector and the anode current collector under a pressure of 100 MPa that is 0.5 Ω-cm or more and 2.65 Ω-cm or less. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Tanaka/Lee/Hosoe current collector to include a contact resistance of the cathode current collector and the anode current collector under a pressure of 100 MPa that is 0.5 Ω-cm or more and 2.65 Ω-cm or less because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The contact resistance of the cathode current collector and anode current collector is a result effective variable of optimizing the overall conductivity of the electrode.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yonemaru in view of Yoshida, Tanaka et al, Lee et al, and Hosoe et al as applied to claim 1 above, and further in view of Jung et al (US 2013/0143126).
However, Yonemaru as modified by Yoshida, Tanaka et al, Lee et al, and Hosoe et al does not expressly teach a surface roughness Ra of the resistive layer that is 20 nm or more.  Jung et al teaches the concept of coating a stainless steel foil (current collecting layer) to have an average surface roughness of 0.3 µm (300 nm) ([0043]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Tanaka/Lee/Hosoe current collector to include a surface roughness Ra of the resistive layer that is 300 nm in order to enhance the adhesive strength between the layers of the current collector (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 14, 15, 17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729